Title: 9th.
From: Adams, John Quincy
To: 


       Spent the forenoon with Mr. Thaxter at his office. He went with me, and introduced me, to Mr. White and his family. His Daughter Miss Peggy, is one of the belles of this place. I had heard much said of her before I went to the house; and when I saw her, I supposed that must be Mrs. White. She is very fat and appears much older than she is: I should certainly suppose her not under 30, and she is not yet 20. But she is as fair as any person I ever saw: too much so, I think, to be beautiful: this may be a paradox: but my ideas of beauty are not like those of many People, and I do not admire a complexion over fair. Dined at My uncle’s, and directly after dinner I went with my uncle, and two aunts, over the river, to pay a visit to Mr. Symme’s, the minister at Andover, about 7 miles from the ferry. We found the old gentleman laid up; but he received his Company with politeness. After staying there about 2 hours, we return’d again to Haverhill. The roads are pretty good, but for want of rain are now disagreeably dusty. We found on our return a large Company of young ladies, with Miss Hazen. This is a neice of General Hazen and has boarded in my uncle’s house about a twelve month. She appears to me to have something peculiar in her Character: I shall therefore wait, till I have a better acquaintance with her; before I attempt to give any description of it.
      